DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/972,729 filed on 12/7/2020. Claims 14-27 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 & 12/13/2021 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16-18, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campton (U.S. 2017/0343061).
Regarding claim 14, Campton discloses (figs. 1-2) A clutch assembly 10 for a motor vehicle drive train (pgh. 0023), comprising: 
a pawl carrier 14 which is couplable in a rotationally fixed manner to a first coupling element (pgh. 0023, “second rotating component”) which is rotatable about an axis of rotation 16, wherein a plurality of pawls 20/22 are pivotably fastened on the pawl carrier; 
a pawl counter element 12 which is couplable in a rotationally fixed manner to a second coupling element (pgh. 0023, “first rotating component”) which is rotatable about the axis of rotation, 
wherein, in a coupled state, each of the pawls engages in the circumferential direction in a form-fitting manner into a coupling recess (gaps provided between teeth 52) provided on the pawl counter element, with a result that the pawl carrier and the pawl counter element are coupled in a rotationally fixed manner at least in one direction of rotation (pgh. 0027 at least, “locked state”), 
wherein, in an uncoupled state, each of the pawls are positioned outside the coupling recesses, with a result that the pawl counter element and the pawl carrier are rotationally uncoupled from one another (pgh. 0029 at least, “unlocked position”), 
wherein each of the pawls is urged into a first pawl position (locked position) via a respectively assigned spring 26, 
wherein each of the pawls is movable into a second pawl position (unlocked position) counter to the urging of the respectively assigned spring via a respectively assigned actuating tappet 24 mounted on the pawl carrier, and 
wherein the actuating tappets are mounted on the pawl carrier via a carriage 40 and are rigidly connected to the carriage in the direction of the axis of rotation.

Regarding claim 16, Campton discloses (figs. 1-2) the carriage is displaceable with respect to the pawl carrier only along the axis of rotation (pgh. 0028 at least, cams 24 (and cam ring 40) move axially within cam notches 34).

Regarding claim 17, Campton discloses (figs. 1-2) the actuating tappets are each connected to the carriage without intermediate elements (as shown, 24 is directly connected to 40).

Regarding claim 18, Campton discloses (figs. 1-2) the carriage is connected to an actuator 104 such that the carriage is movable along the axis of rotation at least into a first carriage position (to the right in figure 1) and a second carriage position (to the left in figure 1), and the first carriage position is associated with the coupled state and the second carriage position is associated with the uncoupled state.

Regarding claim 23, Campton discloses (figs. 1-2) each of the actuating tappets interacts with the respectively assigned pawl via a contact surface 86 which tapers in the direction of the pawl-side tappet end (see fig. 8).

Regarding claim 25, Campton discloses (figs. 1-2) the pawls form two groups, the pawls of a first group (pawls of 20) produce rotationally fixed coupling of the pawl carrier with the pawl counter element in a first direction of rotation, and the pawls of a second group (pawls of 22) produce rotationally fixed coupling of the pawl carrier with the pawl counter element in a second direction of rotation, wherein the second direction of rotation is opposite to the first direction of rotation.

Regarding claim 26, Campton discloses (pgh. 0023) A motor vehicle drive train comprising a clutch assembly according to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Campton (U.S. 2017/0343061) in view of Kimes (U.S. 2018/0010651).
Regarding claim 15, Campton does not appear to disclose the pawls are in the first position in the uncoupled state and in the second position in the coupled state.  Claim 14 previously required the pawls being urged into the first position by the spring.  In effect, claim 15 now requires that the pawls are spring biased into the uncoupled state, and the tappet biases the pawl into the engaged state, However, Campton discloses the opposite configuration.
Kimes discloses a one-way clutch including pawls 54, springs 50 biasing the pawls into the disengaged state, and tappets 175/180 that bias the pawls into engagement, against the force of the spring 50.  In order to arrive at the claimed invention, the operation of the clutch of Campton would be reversed, such that the clutch is a normally disengaged clutch (due to the springs biasing the pawls into the disengaged condition) rather than a normally engaged clutch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clutch of Compton to be a normally disengaged clutch as suggested by Kimes as an obvious matter of engineering design choice.  Normally engaged clutches (as disclosed by Compton) and normally disengaged clutches (as disclosed by Kimes) were both known before the effective filing date.  In addition, these two types are the only two possible options, so one of ordinary skill could select the type of clutch required for the particular application.  Third, the change amounts to a reversal of parts.  In re Einstein, 8 USPQ 167. See also, MPEP § 2144.04.  Instead of the spring biasing the pawl into engagement, the tappet biases the pawl into engagement, and instead of the tappet biasing the 

Regarding claims 19-20, Campton does not appear to disclose the actuator comprising a carriage-side magnet arrangement and stator-side magnet arrangement.  The equivalent actuator is the cam groove 124 and actuator 104, which when actuated, rides along the cam groove converting rotary motion to linear motion of the carriage 24 via mounting portion 114.
Kimes teaches an actuator assembly 170 for the clutch, including a carriage side magnet arrangement 171 connected to the carriage 186 (elements 179 and 178 are equivalent to the mounting portion 114 of Campton, serving as the intermediate component between the carriage and the actuator), and the carriage-side magnet arrangement is acted on by a stator-side magnet arrangement 135, wherein the carriage-side magnet arrangement and the stator-side magnet arrangement act as a magnetic spring element via which the carriage is supported on the stator (when actuating the device, no physical contact occurs, but the carriage is held in place by energization of the respective coils 166.  If relative movement occurs, the coils will re-center the carriage, but this function acts as a “magnetic spring element” that “cushions” the movement of the carriage to an extent).
In order to arrive at the claimed invention, the actuator arrangement of Kimes would replace the actuator arrangement of Campton.  Elements of the actuator 171 to include 179 and 178 would replace the equivalent mounting portion of Campton.  The stator arrangement 135 would replace the actuator 104 and cam groove 124 of Campton.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator of Campton with the design of Kimes to reduce wear (the electromagnetic actuator of Kimes is non-contact and thus has no wear) and reduce noise (since no contact occurs of an element sliding within a cam groove, the actuator will actuate quieter).

Regarding claim 24, Campton does not appear to disclose the contact surface comprises a cone portion.  Kimes teaches (figs. 1-2) a contact surface 175 that is conical (pgh. 0069).  In order to arrive at the claimed invention, the shape of the contact surface of Kimes would be changed to a conical shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the contact to be a conical shape as an obvious matter of engineering design choice.  It is noted that those of ordinary skill in the art would appreciate that a modification such as a mere change in shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In addition, the device of Campton would operate identically as before whether the contact surface has a ramped shape or a conical shape.  Both shapes equally achieve the effect of manipulating the engagement state of the pawl.

Allowable Subject Matter
Claims 21-22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Liebert et al. ‘855 discloses a similar commonly assigned clutch assembly.  Lee ‘416 discloses a multi-mode clutch module including tappets 78/80 radially outside the pawls.  Ohnemus ‘422 discloses a clutch including an actuator with a plurality of magnet segments 32 disposed about the carriage.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659